The Chief-Justice
delivered the opinion of the court:
At the common law simple larceny was divided into two-degrees known as grand and petit larceny, the former being committed when the goods stolen were of the value of more than twelve pence, and the latter when the value of the goods did not exceed twelve pence.
In 1832 the common law of England in relation to crimes and misdemeanors was adopted in this State, except so far as the same related to the modes and degrees of punishment. Th. Dig., 489, §1. By the same act it was provided that any person convicted of larceny should be punished by fine, whipping or the pillory, in the discretion of the jury. Th. Dig., 491, §2.
*613Thus all distinctions of grand and petit larceny were abolished by either section, and the offence was only known as larceny whatever the amount or value. And thus the law stood until the adoption of the Constitution of 1868.
The eighth section of the Bill of Rights in this Constitution declares that “ no person shall be tried for a capital or otherwise infamous crime, except in cases of impeachment, * * and in cases of petit larceny, under the regulation of the Legislature, unless on presentment or indictment by a grand jury.”
The distinction of grand and petit larceny having been swept away before the Constitution was adopted, there is nothing in the pre-existing statute by which the term petit larceny was used in the Constitution can be construed. Its definition must be therefore sought in the common rules of language aided by the common law. By the common law, it is said, the leading distinction between grand and petit larceny was in the punishment, and the degree of punishment depended upon the value stolen. 1 Bish. Crim. Law, §679.
It is urged here that the common law rule making the value of twelve pence the test of the character of the crime is revived by the constitutional provision referred to, and that the Legislature is powerless to change it. In this country we know no such value as “ twelve pence,” unless we are dealing in or with reference to the money of a foreign country. We think the framers of the Constitution, in using the words “ petit larceny,” did not intend to introduce any such standard of value as pounds, shillings and pence. The value of property stolen was, by the law of England, made the test in fixing the punishment, The value of the property stolen is also made the test in the American States where the distinction between grand and petit larceny has been preserved, and this value is not uni*614form in the several States. In New York it is fixed bylaw at twenty-five dollars. In South Carolina it is twenty dollars. In ISTorth Carolina all thefts are petit larcenies ; and in many States these grades of larceny are not recognized. Wherever they are recognized the Legislature has named the value of property stolen to determine the penalty of the crime.
The act of 1832 adopting the common law of England in respect to crime specially excepted the modes and degrees of punishment, and, as already observed, this exception abrogated all degrees of larceny as they existed in England, because the degree depended upon the penalty, •and the penalty depended upon the value of the stolen property.
The eighth section of the Declaration of Rights refers to petit larceny as a grade of crime which may be tried without the presentment of a grand jury, “under the regulation of the Legislature.”
We cannot doubt that this provision recognizes the power of the Legislature to provide for the punishment of inferior grades of larceny'as petit or small larcenies, fixing the value of property stolen as the standard by which the penalty shall be gauged; and that the Legislature may “ regulate,” i. e., provide, for the trial of such petty crime before a judicial tribunal without presentment or indictment by a grand jury.
The stealing of property not exceeding twenty dollars in value is a misdemeanor, punishable by fine not exceeding one hundi’ed dollars or imprisonment in the county jail not more than sixty days, or both such fine and imprisonment. McC.’s Dig., 388, Act of Feb. 1,1869, Ch. 1693.
It is provided by Chapter 3272, Section 1, March 4,1881, (McC.’s Dig., 662,) that Justices of the Peace shall have jurisdiction to try all cases of larceny, not charged as a *615second offence, when the value of the property stolen shall not exceed twenty dollars. This court, in The State vs. Buckman, 18 Fla., 267, denominated such offence a “ petit larceny.”
The value of the property stolen in this case was fifteen dollars. The Justice had jurisdiction of the subject-matter and of the person, and had under the statute power to try the accused and to render the judgment, of which complaint is made by the petitioner.
The writ is dismissed and the petitioner remanded.